Citation Nr: 0800713	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-34 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to 
August 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the New York, 
New York Regional Office (RO) that denied service connection 
for hepatitis C.


FINDINGS OF FACT

Hepatitis C did not have its onset in service or for many 
years thereafter, nor is there evidence linking the veteran's 
hepatitis C to any risk factors during service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
VA will attempt to obtain; and a general notification that 
the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, insufficiency in 
the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule.   
Sanders.

In this case, in a January 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  This case was last readjudicated in February 2006. 

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Specifically, the 
information and evidence that have been associated with the 
claims file includes the veteran's contentions, service 
treatment records, photographs submitted by the veteran, lay 
testimony from family and friends, and VA medical records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  Pelegrini; Bernard v. Brown, 4 Vet. App. 384 
(1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the claim for 
service connection for hepatitis C, any question as to an 
appropriate evaluation or effective date to be assigned is 
moot.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Sanders.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  the veteran's contentions, 
service treatment records, photographs submitted by the 
veteran, lay testimony from family and friends, and VA 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until 
the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran contends that he contracted hepatitis C from a 
tattoo that he got in service.  The service treatment records 
do not reflect a tattoo was present at separation, nor any 
other risk factors for hepatitis C.  However, the July 1978 
separation examination fails to report whether a tattoo is 
actually present or absent as directed on the examination 
form.  The veteran has submitted lay testimony from his 
sister and a friend stating that he did not have a tattoo 
prior to entering service and that upon discharge he returned 
home with a tattoo.  He also submitted photographs of himself 
with a tattoo, which he states were taken while in the army.  
The Board does not dispute that the veteran acquired a tattoo 
while in service.

VA outpatient treatment records from January 2002 through 
November 2005 reflect that the veteran currently has 
hepatitis C and that he was diagnosed with the illness in 
November 2002.  The record indicates that he was asymptomatic 
in October 2005.  

Clinical findings note that the veteran had a long history of 
drug abuse, including crack, cocaine, marijuana and 
intravenous drugs.  Specifically, VA outpatient treatment 
records reflect that in 2003 the veteran reported using 
crack, cocaine, marijuana and intravenous drugs occasionally 
in the 1970's.  

In February 2006, a VA physician provided an opinion as to 
whether the veteran's current disability could be linked to 
obtaining the tattoo in service.  Based on a review of the 
record, the physician concluded that there were multiple 
inconsistencies between the veteran's statements and the 
evidence of record.  The physician opined that the most 
likely cause of the hepatitis C infection was the veteran's 
intravenous drug use.  No medical opinion or other competent 
medical evidence to the contrary to support the veteran's 
contentions has been presented.

To the extent that the veteran's current disability was 
possibly caused by the use of intravenous drugs, service 
connection may not be granted when the disability is the 
result of the veteran's abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).  

After a review of the record, the Board concludes that 
entitlement to service connection for hepatitis C is not 
warranted.  Although the Board acknowledges that the veteran 
has a current disability and that he may have acquired a 
tattoo while in service, there is no medical evidence linking 
the current disability to any risk factors in service, 
including the tattoo.  In contrast, there is medical evidence 
supporting a link between Hepatitis C and intravenous drug 
abuse.  Therefore, the Board finds that the preponderance of 
evidence is against the veteran's claim.  

The veteran maintains that his current condition is related 
to the tattoo he received while in service.  Although lay 
persons are competent to provide evidence regarding injury 
and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, any lay opinion 
addressing the etiology of the disorder is of no probative 
value.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

Service connection for hepatitis C is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


